Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended 
Claims 1-10 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 state “the ceramic substrate is non-porous”. However, there is no support for this negative limitation in the specification as originally filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Park (US Pat 2,966,719).
Consider Claim 1, Niwa teaches the process of producing a circuit board (abstract), such as ceramic circuit board (claim 5). Niwa teaches the process of forming conductive layer (metal layer) on ceramic/electrical circuit board as a ceramic substrate (claims 1 and 5) where the metal layer is formed from conductive metal particles such as Al or Al alloy (Claim 4). Niwa teaches the process includes cold spraying Al alloy particles by accelerating at speed of 250-1200 m/sec (claims 1-2) where the metal particles are heated using gas at temperature 20-400℃ (Claim 1). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). Niwa teaches the ceramic circuit board is made from materials such as alumina, aluminum nitride, silicon nitride, silicon carbide, and zirconium oxide (page 2, claim 6).
Niwa does not teach the process of heat treatment the coated Al alloy film on the ceramic substrate.
However, Morelli is in the art of spraying coating metal/alloy film on a dielectric material (abstract) dielectric material such as alumina, beryllium or AlN as ceramic
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa with Morelli to post anneal the formed Al or Al alloy layer on the ceramic substrate, to provide with an increase with the thermal conductivity [0035].
The combine Niwa (with Morelli) do not teach the ceramic substrate non-porous.
However, Park is in the art of forming ceramic with materials such as alumina, Zircon, zirconium dioxide (Col. 2, lines 45-48), teaches the forming of non-porous ceramic (Col. 3, lines 10-12).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli) with Park for using non-porous ceramic substrate, to provide with dense flexible ceramic board (Col. 3, lines 10-11, and Col. 1, liens 15-16).
Consider Claim 5, the combined Niwa (with Morelli and Park) teaches the metal coated (Al alloy) ceramic substrate in heated to 550℃ in the step of heat treatment (Morelli, [0035]), in an inter gas atmosphere (Morelli, [0040]). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 6, the combined Niwa (with Morelli and Park) teaches the average particle diameter of the Al or Al alloy is 1-110 micron (Morelli, [0029]), and 2-30 micron (Niwa, claim 2).
Consider Claim 8
Consider Claims 9-10, the combined Niwa (with Morelli and Park) teaches the process includes cold spraying Al alloy particles by accelerating at speed of 250-1200 m/sec (Niwa, claims 1-2) where the metal particles are heated using gas at temperature 20-400℃ (Niwa, Claim 1).

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Park (US Pat 2,966,719), and in further view of Hirano (JP 2013-067825 A).
Consider Claim 2, the combined Niwa (with Morelli and Park) teaches the coating of metal layer (Al or Al alloy) as a first metal layer including the steps of coating the first metal layer on the ceramic substrate by spraying the metal powder containing an Al alloy onto the ceramic substrate after accelerating the metal powder to a velocity of from 250 to 1200 m/sec as well as heating the metal powder to from 20 to 400°C (per claim 1). 
The combined Niwa (with Morelli and Park) does not teach coating of a second Al metal layer on the Al alloy layer.
However, Hirano is in the art of spray coating (abstract), teaches the process of spray coating an intermediate layer (12) on a base material (substrate 11) then spraying a coating layer (13) on the intermediate layer (12) comprising metal alloy powder (abstract and claim 1), where the intermediate layer is made from Al alloy (Claim 3), and the sprayed coating layer is made from aluminum (Claim 7).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli and Park) with Hirano to spray coat a 
The combined Niwa (with Morelli and Park and Hirano) does not teach the sprayed Al layer parameters.
However, Niwa teaches the process of spray coating a metal layer by spraying the metal powder containing an Aluminum by accelerating the Al powder to a velocity of from 250 to 1200 m/sec as well as heating the metal powder to from 20 to 400°C (per claim 1), to provide with a process of improving adhesion and deposition (page 4, 7th para).
Consider Claim 4, the combined Niwa (with Morelli and Park and Hirano) teaches the process of forming the first Al alloy layer (per claim 2), where the coated layer have thickness of several microns (Morelli, [0031]), encompassing 10-100 micron.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Park (US Pat 2,966,719), and in further view of Hirano (JP 2013-067825 A), and further view of DeForce (cold spray Al – 5%Mg coatings for the corrosion protection of magnesium alloys, 2011).
Consider Claim 3, the combined Niwa (with Morelli and Park and Hirano) teaches the cold spray coating of Al alloy (Niwa, Claims 1-2). 
The combined Niwa (with Morelli and Park and Hirano) does not teach the using of Al – 5% Mg alloy.
However, DeForce is in the art of spraying Al alloy powder for forming Al coating (abstract), teaches the use of Al – 5% Mg by mass powder (abstract), where the metallic coating is followed by heat treatment (page 1354, 3.3.2 section).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli and Park and Hirano) with DeForce to use Al – 5% Mg alloy powder, to improve the coating adhesion/bonding of the Al alloy layer with the substrate (page 1354, 3.3.3 section).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (JP 2009-206443 A), in view of Morelli (PG Pub 2003/0175559 A1), and in further view of Park (US Pat 2,966,719), and further view of Jeon (KR 2015-0033829A).
Consider Claim 7, the combined Niwa (with Morelli and Park) teaches the process taught in claim 1 above. 
The combined Niwa (with Morelli and Park) does not teach the forming of pattern using mask material. 
However, Jeon is in the art of cold spray a metal circuit pattern layer in a ceramic substrate (abstract), where the metal layer includes Aluminum alloy (Claim 4), teaches forming of pattern using mask material for forming the metal circuit pattern layer by placing the mask on portion of the ceramic substrate surface, and the cold spray of the metal powder (Claim 13).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Niwa (with Morelli and Park) with Jeon to use mask material for forming a pattern of Al alloy layer on the ceramic circuit board, to provide with 

Response to Arguments
Applicant’s arguments, filed 08/20/2021, with respect to the rejection(s) of claim(s) 1-10 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niwa with Morelli and Park.

The applicant argued against the combined prior art on the ground that none of the prior art disclose the new limitation of “ceramic substrate is non-porous”.
However, the prior art of Park teaches the forming of nonporous ceramic substrate, have a dense and flexible properties, as described above.
Moreover, based new limitation is new matter.

Regarding the declaration/Aff, the filed declaration/Aff is acknowledged. Moreover, this is a mere opinion of the applicant, with no supported facts that the ceramic substrate must always be at non–porous substrate, as state that “it is not assumed that the porous ceramic substrate is used in the present invention”.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718